Citation Nr: 1530329	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 2000 to March 2001.  He served on active duty with the Unites States Navy from March 2001 to June 2001.  He received an uncharacterized discharge/entry level separation from each period of service.  This matter comes before the Board of Veterans' Appeals (Board) from February 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned Veterans Law Judge in September 2014.  In November 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has since been returned to the Board.

Additional evidence has been received since the April 2015 Supplemental Statement of the Case (SSOC) without a waiver of AOJ review; however, there is no prejudice to the Veteran as the AOJ will have an opportunity to review this evidence on remand.  See 38 C.F.R. § 20.1304(c) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains a copy of the September 2014 hearing transcript.  Otherwise the records are irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In November 2014, the Board remanded the matter, in part, to schedule the Veteran for another VA examination.  VA examinations were scheduled; however, the Veteran failed to report.  Copies of the VA examination notice letters are not of record.  Because it is unclear whether notices of the examinations were sent to the correct address, the Board finds that a remand is necessary to verify the Veteran's address and afford him another opportunity to report to a VA examination.  

In March 2015, the Veteran submitted a statement in support of his claim, which indicated that his address was in Savannah, Tennessee.  On March 11, 2015, the AOJ requested that the VA Tennessee Valley Healthcare System schedule the Veteran for a VA examination.  The address listed for the Veteran was in Nashville, Tennessee.  On March 26, 2015, the request for a VA examination was cancelled because the Veteran failed to report for the examination.  On March 31, 2015, the AOJ requested another VA examination, noting that the Veteran was homeless and that he had recently submitted correspondence that indicated he was at a different address in Savannah, Tennessee.  A telephone number was also provided.  The request was cancelled on April 23, 2015, noting that the Veteran failed to report to the examination.  

In April 2015, the Veteran submitted a VA Form 21-22, appointing the Tennessee Department of Veterans Affairs as his representative.  On that form, a new address was listed for the Veteran at a P.O. Box in Savannah, Tennessee, along with a different telephone number.  In June 2015, correspondence sent to the P.O. Box in Savannah, Tennessee, was returned to Board. 

Because it is unclear whether notices of the VA examinations were sent to the Veteran's correct address, the presumption of regularity does not apply.  The Board finds that the Veteran should be afforded another opportunity for a VA examination and the AOJ should verify the Veteran's address and ensure that notice of the examination is sent to that address.  An attempt should also be made to contact the Veteran via telephone and notify him of the VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must take appropriate steps to verify the Veteran's current mailing address, to include attempting to contact the Veteran via the telephone number listed in his April 2015 VA 21-22, or contacting his representative or any other appropriate entity.  All efforts must be documented in the claims file.  

2.  After completing the foregoing development, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

After examining the Veteran and reviewing the record, the examiner must identify all current psychiatric disorders found on examination, to include any personality disorders.  If any previously diagnosed disorder, to include major depressive disorder, bipolar disorder, intermittent explosive disorder, and schizoaffective disorder, is not found on examination, address the prior diagnoses of record.

a.  If a PTSD diagnosis is deemed appropriate, the examiner must identify the stressor or stressors upon which the diagnosis is based. 

b.  As to other diagnosed psychiatric disorders, the examiner must provide an opinion regarding each diagnosed disorder whether it is at least as likely as not that each diagnosed disorder is etiologically related to service.  The examiner must also comment on whether the Veteran exhibited early manifestations of the diagnosed disorders during service. 

c.  If a personality disorder is diagnosed, the examiner must provide an opinion whether it is at least as likely as not that such personality disorder was subject to a superimposed disease or injury in service that resulted in a current psychiatric disability?

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  This notice must be sent to his latest address of record.  Advise the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In addition, attempt to contact the Veteran via telephone and notify him the date and place of the examination.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and an attempt was made to contact him at his latest telephone number.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  Any evidence received since the April 2015 must be reviewed.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

